Order filed, October 2, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00571-CV
                                 ____________

    DEK-M-NATIONWIDE, LTD., AND KENNETH D. EICHNER, P.C.
                   ("KDEPC"), Appellant

                                            V.

   COLORADO COUNTY CENTRAL APPRAISAL DISTRICT, Appellee


                  On Appeal from the 2nd 25th District Court
                          Colorado County, Texas
                        Trial Court Cause No. 4362


                                     ORDER

      The reporter’s record in this case was due August 19, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Lori Schmid, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM